DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receiver configured to . . . and a processor . . . configured to . . . . in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2021/0112007 A1), hereinafter referred to as D1.
Regarding claims 1, 10, and 17, D1 discloses message processing method and apparatus, and storage medium, which comprises:
obtaining service information (Referring to Figures 1-4, receiving second message S202, message of a first type (obtaining service information).  See paragraphs 0111-0119.);
determining at least one forwarding device based on the service information (Referring to Figures 1-4, control plane device determines forwarding instructions per the proxy processing table.  See paragraphs 0111-0119 and 0095-0099.);
generating an instruction list based on the service information and network function information of the at least one forwarding device (Referring to Figures 1-4, the first proxy processing table (instruction list) is generated corresponding to the information such as the type of the second message (service information) and a processing manner corresponding to the type of the second message (network function information corresponding to the forwarding device).  See paragraph 0116.), wherein the instruction list comprises a control instruction generated by the controller for the at least one forwarding device (Referring to Figures 1-4, first proxy processing table (instruction list comprises control instructions generated by the controller for the forwarding device).  See paragraphs 0095-0099 and 0116.), wherein the control instruction instructs the at least one forwarding device to perform processing on a service packet of a service corresponding to the service information, wherein the network function information indicates a network function of the at least one forwarding device (Referring to Figures 1-4, , and
sending the control instruction to the at least one forwarding device (Referring to Figures 1-4, the first proxy processing table (comprising control instructions) is transmitted to the forwarding plane device.).  See paragraphs 0111-0119.)

Regarding claims 2, 11, and 12, D1 discloses wherein before generating the instruction list, obtaining the network function from the at least one forwarding device (Referring to Figures 1-4, a received first message is subjected to processing based on the first proxy processing table.  Herein, the processing includes at least: proxy forwarding or proxy reply.  The specific procedures of processing, by the forwarding plane device, the received first message based on the first proxy processing table (obtaining network function from the at least one forwarding device).  See paragraphs 0095-0100.)

Regarding claims 3 and 18, D1 discloses wherein the network function information comprises a function set from the at least one forwarding device to the controller (Referring to Figures 1-4, second message S202 (equivalent function set) transmitted from the forwarding plane device to the control plane.  See paragraphs 0111-0119.)

wherein the service information comprises a destination address of the service, wherein determining the at least one forwarding device comprises: calculating a forwarding path corresponding to the service packet based on the destination address, and wherein the at least forwarding device is a device on the forwarding path (Referring to Figures 1-4 and 10, when receiving the ARP request message again, the forwarding plane device (device on the forwarding path) parses the ARP request message to acquire at least source IP address information and destination IP address information (destination address) in the ARP request message. When the acquired source IP address information and destination IP address information are consistent with the corresponding information in the ARP proxy reply table, the forwarding plane device encapsulates and responds to the ARP reply message according to the information in the ARP proxy reply table (calculating a forwarding path corresponding to service packet based on the destination address). When the acquired source IP address information or destination IP address information is inconsistent with the corresponding information in the ARP proxy reply table, the forwarding plane device sends the ARP request message to the control plane device.  See paragraphs 0163-0165.)

	Regarding claim 5, D1 discloses wherein generating the instruction list comprises generating the instruction list based on the service information, the forwarding path, and the network information (Referring to Figures 1-4, the first proxy processing table (instruction list) is generated corresponding to the information such as the type of the second message (service information) and a processing manner corresponding to the type of the second message (network function information corresponding to the forwarding device), which corresponds to the 

	Regarding claim 6, D1 discloses wherein the service information comprises a service type of the service (Referring to Figures 1-4, first proxy processing table for processing according to service.  See paragraphs 0111-0119 and 0095-0100.), and wherein generating the instruction list comprises: determining an orchestration template corresponding to the service type and used to indicate a network function requirement corresponding to the service type (Referring to Figures 1-4, first proxy processing table (equivalent orchestration template corresponding to service type and used to indicate a network function requirement corresponding to the service type).  See paragraphs 0111-0119 and 0095-0100.); and generating the instruction list based on the forwarding path, the orchestration template, and the network function information (Referring to Figures 1-4, first proxy processing table (instruction list/orchestration template) based on the forwarding path, instructions per service type, and processing manner (network function), wherein the instruction list comprises a forwarding instruction generated by the controller for the at least one forwarding device (Referring to Figures 1-4, first proxy processing table comprises forwarding instructions generated by the controller for the forwarding plane device.  See paragraphs 0111-0119 and 0095-0100.)

	Regarding claims 7 and 16, D1 discloses determining network function information of the at least one forwarding device and corresponding to the orchestration template (Referring to Figures 1-4, the forwarding device forwards messages according to message type and service type per the first proxy processing table according to the network function of the forwarding ; generating the forwarding instruction based on the forwarding path and the network function information of the at least one forwarding device and corresponding to the orchestration template/generating a forwarding table based on the forwarding instruction; and forwarding the service packet based on the forwarding table (Referring to Figures 1-4 and 10, forwarding instructions based on message type and service, according to source and destination addresses according to the first proxy processing table (orchestration template) per the forwarding plane device’s network function.  See paragraphs 0163-0165.); and generating the instruction list based on the forwarding instruction (Referring to Figures 1-4, the control plane device generates the first proxy processing table per forwarding instructions.  See paragraphs 0111-0119 and 0095-0100.)

	Regarding claim 8 and 14, D1 discloses wherein the control instruction comprises a forwarding instruction, wherein after obtaining the service information, and before generating the instruction: determining the service is a multicast service (Referring to Figures 1-4, proxy processing table for forwarding based on service type and before generating a first proxy processing table per a second message, according to multicast request message, with corresponding message replication for broadcast/multicast service.  See paragraphs 0095-0097 and 0181.)

	Regarding claims 9, 13, 15, and 20, D1 discloses sending at least two forwarding instructions in the instruction list to one of the at least one forwarding device (Referring to Figures 1-4, first proxy processing table comprising a series of instructions (at least two or more forwarding instructions).  See paragraphs 0095-0100.) comprising a replication function, wherein the at least two forwarding instructions instruct one of the at least one forwarding device having the replication instruction function to replicate and forward the service packet of the multicast service (Referring to Figures 1-4 and 11, the forwarding plane device forwards the broadcast/multicast message, per the broadcast/multicast request, to all ports (replication function/based on a target quantity of times less than a quantity of the at least two forwarding instructions by one, as it is not transmitted on the access port) except the access ports which receive the broadcast/multicast message from the broadcast/multicast proxy forwarding table, so as to complete the proxy forwarding process of the broadcast/multicast message (to replicate and forward the service packet of the multicast service), the ingress ports of which are access ports.  See paragraph 0181.)

Regarding claim 19, and further regarding claim 12, D1 discloses a generator coupled to the processor and configured to generate a network function instruction to indicate the network function, and wherein the network function instruction corresponds to one or more network functions, and wherein the transmitter is further configured to send the network function instruction to the controller (Referring to Figures 1-4, a received first message is subjected to processing based on the first proxy processing table.  Herein, the processing includes at least: proxy forwarding or proxy reply.  The specific procedures of processing (equivalent to generating a network function instruction to indicate the network function as the forwarding plane device acts according to the type of message and service requested (network function), by the forwarding plane device, the received first message based on the first proxy processing table.  The second message (equivalent network function instruction) is transmitted to the control plane device  See paragraphs 0095-0100 and 0111-0119.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thurber (US 2019/0253349 A1) – dynamic forwarding features in network elements according to a packet type.
Wang et al. (US 2019/0075041 A1) – information transmission according to OpenFlow protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462